

	

		II

		109th CONGRESS

		2d Session

		S. 2380

		IN THE SENATE OF THE UNITED STATES

		

			March 7, 2006

			Mr. Dodd introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To add the heads of certain Federal intelligence agencies

		  to the Committee on Foreign Investment in the United States, to require

		  enhanced notification to Congress and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the U.S. National Security Protection

			 Act of 2006.

		2.DefinitionsAs used in this Act—

			(1)the term

			 Committee on Foreign Investment in the United States or

			 CFIUS means the committee established by the President under

			 Executive Order 11858, May 7, 1975, and any successor thereto; and

			(2)the term

			 intelligence community has the same meaning as in section 3(4)

			 of the National Security Act of 1947 (50 U.S.C. 401a(4)).

			3.Committee on

			 foreign investment in the United States

			(a)CFIUS

			 membership

				(1)Directors of

			 National intelligence and central intelligenceNotwithstanding any other provision of law,

			 the Director of National Intelligence and the Director of Central Intelligence

			 shall be members of the Committee on Foreign Investment in the United

			 States.

				(2)Vice

			 chairsThe Secretary of

			 Homeland Security and the Secretary of Defense shall serve as vice chairs of

			 the Committee on Foreign Investment in the United States.

				(b)Subcommittee on

			 IntelligenceNot later than 30 days after the date of enactment

			 of this Act, the President shall establish within the Committee on Foreign

			 Investment in the United States a Subcommittee on Intelligence, which shall

			 be—

				(1)chaired by the

			 Director of National Intelligence; and

				(2)comprised of the

			 head of each member of the intelligence community.

				4.Subcommittee

			 Review of CFIUS InvestigationsSection 721 of the Defense Production Act of

			 1950 (50 U.S.C. App. 2170) is amended by adding at the end the

			 following:

			

				(l)Intelligence

				Subcommittee Reviews of investigations

					(1)Pre-investigation

				review and commentThe Subcommittee on Intelligence of the

				Committee on Foreign Investment in the United States shall—

						(A)review

				information relating to a proposed merger, acquisition, or takeover, during the

				15-day period following the date of receipt of such information, and before the

				commencement of any investigation under subsection (a) or (b); and

						(B)provide written

				comments on any determination by the President or CFIUS not to conduct an

				investigation under subsection (a).

						(2)Post-investigation

				review and commentThe Subcommittee on Intelligence of the

				Committee on Foreign Investment in the United States shall—

						(A)review each

				investigation conducted by the President or CFIUS under subsections (a) and

				(b); and

						(B)provide written

				comments on the results of each such

				investigation.

						.

		5.Treatment of

			 critical infrastructure as affecting national securitySection 721(b) of the Defense Production Act

			 of 1950 (50 U.S.C. App. 2170(b)) is amended by inserting after commerce

			 in the United States the following: , including any person that

			 owns, controls, or operates any critical infrastructure, as defined in section

			 1016(e) of the USA PATRIOT Act (42 U.S.C. 5195c(e)),.

		6.Certification of

			 national security determinations

			

				(m)Presidential or

				chair certification of threat determinations

					(1)In

				generalNotwithstanding any other provision of law, a final

				determination that an investigation under subsection (a) is not required with

				respect to a merger, acquisition, or takeover may be made only—

						(A)by the President,

				in any case in which the President is acting on the President's own behalf

				under subsection (a); or

						(B)by the Secretary

				of the Treasury, with the concurrence of the Secretary of Homeland Security and

				the Secretary of Defense, in their respective capacities as chair and vice

				chairs of CFIUS, in any case in which CFIUS is acting as the President's

				designee under subsection (a).

						(2)Certifications

				required

						(A)Presidential

				determinationsIn any instance in which the President is acting

				on his or her own behalf under subsection (a), the President shall certify in

				writing to a final determination that an investigation under subsection (a) is

				not required with respect to a merger, acquisition, or takeover, and such

				certification requirement may not be delegated to any person.

						(B)CFIUS

				determinationsIn any instance in which CFIUS is acting as the

				President's designee under subsection (a), the Secretary of the Treasury, the

				Secretary of Homeland Security, and the Secretary of Defense shall each certify

				in writing to a final determination that an investigation under subsection (a)

				is not required with respect to a merger, acquisition, or takeover, and such

				certification requirement may not be delegated to any person.

						(3)NonconcurrenceIf

				there is not concurrence among the chair and vice chairs of CFIUS for purposes

				of paragraph (1)(B), the President shall make the final determination that an

				investigation under subsection (a) is not required with respect to a merger,

				acquisition, or takeover, and the President shall certify such determination in

				writing.

					.

		7.Mandatory

			 submission of informationSection 721(c) of the Defense Production Act

			 of 1950 (50 U.S.C. App. 2170(c)) is amended—

			(1)in the subsection

			 heading, by striking Confidentiality of and inserting

			 Submission

			 of;

			(2)by striking

			 Any information or documentary material filed and inserting the

			 following:

				

					(1)Required

				submissionsEach person

				controlled by or acting on behalf of a foreign government or foreign person

				shall—

						(A)notify the President or the President's

				designee in writing of any proposed merger, acquisition, or takeover of any

				United States critical infrastructure (as defined in section 1016(e) of the USA

				PATRIOT Act (42 U.S.C. 5195c(e))); and

						(B)provide such information to the President

				or the President's designee with respect to such proposed transaction as may be

				necessary for purposes of this section.

						(2)Confidentiality

				of informationAny information or documentary material filed,

				either voluntarily or under paragraph

				(1),

					.

			8.Notices of

			 reviews and investigations and Quarterly reports requiredSection 721 of the Defense Production Act of

			 1950 (50 U.S.C. App. 2170) is amended by adding at the end the

			 following:

			

				(n)Notices of

				Reviews and investigations and quarterly Reports to Congress

					(1)Notices to

				congressThe President or the President's designee shall notify

				the appropriate committees of Congress—

						(A)not later than 15

				days after the date of receipt of written notification of a proposed or pending

				merger, acquisition, or takeover described in subsection (a) or (b); and

						(B)at the

				commencement of each investigation under subsection (a) or (b).

						(2)Quarterly

				reports to congress

						(A)In

				generalThe President shall, on a quarterly basis, submit to

				Congress a report on all mergers, acquisitions, and takeovers that were the

				subject of investigation or review under this section during the quarter,

				including any comments submitted under subsection (l)(2).

						(B)FormEach

				report required under subparagraph (A) may be submitted in unclassified form,

				and may contain a classified

				annex.

						.

		9.CFIUS as

			 President's designee under defense production actSection 721 of the Defense Production Act of

			 1950 (50 U.S.C. App. 2170) is amended by adding at the end the

			 following:

			

				(o)DesigneeNotwithstanding any other provision of law,

				the President's designee for purposes of this section shall be the Committee on

				Foreign Investment in the United States, established by order of the President

				in Executive Order 11858, May 7, 1975 (in this section referred to as

				CFIUS), or any successor

				thereto.

				.

		

